Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In response to applicant amends the dependent claims 2-7 of independent claim 1 into dependent of allowed claims 8 and 10.  However, it creates a new matter between independent claim 8 and dependent claims 4-5 because the specification does not disclose the first and second control means of claim 8 and the means for controlling of claims 4 and means for controlling of claim 5.
	In response to claim 3, lines 14-15, “with the with the central architecture” must be changed to -- with the system with the central architecture --.
	In response to claim 5, “the managing means” does not refer to any previous element.
In response to claim 5, line 4, ”said regulating” should be changed to – said first regulating”.
	In response to claim 11, line 8, ”said regulating means” should be changed to – said second regulating means”.
	In response to applicant amends the claims 1, 4 and 5 into claim 11.  However, the applicant still not amend to correct 112 second of claim 1 of lines 23-24 such as the central communications or to the distributed communication of claim 11. 
	In response to claim 11, line 41, ”said regulating means” should be changed to – said first regulating means”.

	In response to new claim 15, line 14, “with the with the central architecture” must be changed to -- with the system with the central architecture --.
	Please check and corrected a new matter and 112 second.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414